DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/30/2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith McWha on 08/11/2021.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1 (Currently amended):  A measurement sensor for measuring bond-slip at a steel-concrete interface (SCI), wherein the measurement sensor can conveniently and accurately measure bond-slip between steel and concrete, and obtain bond stress and 
the core measurement element comprises a spring steel sheet (1), two electric resistance strain gauges (2), and two force transmission clamps (3), wherein the two electric resistance strain gauges (2) are respectively bonded on front and back sides in a middle of the spring steel sheet (1), each electric resistance strain gauge (2) is connected to a data acquisition instrument through a wire (14), and the wire (14) is led out from a wire leading hole (13) on a to-be-measured contact surface (11); the two force transmission clamps (3) are respectively fastened on the front and back sides of the spring steel sheet (1), a protruding structure is designed in a middle of each force transmission clamp (3), and a distance between two protruding points of the two force transmission clamps (3) is D; and a reversed deformation space is kept between the spring steel sheet (1) and the two force transmission clamps, each of the two force transmission clamps is of a π-shaped structure that comprises a top portion and two portions extending [[orthogonal to]] from the top portion; 
the measurement box comprises a Π-shaped metal jacket (6), two rectangular metal jackets (7), two T-shaped metal jackets (8), and screws (9) with spring rings (15), the Π-shaped metal jacket is of a Π-shaped structure comprising a beam and two upstanding columns, the two upstanding columns are connected in respective upper portions thereof through the beam and orthogonal to the beam; each of the two T-Π-shaped metal jacket (6) are connected to the two rectangular metal jackets (7) through the screws 4Application No.: 16/749,210Docket No.: 9GAOWO 3.OF-016(9), bottoms of the two rectangular metal jackets (7) are rigidly connected to upper parts of the two T-shaped metal jackets (8), andΠ-shaped metal jacket (6), inner walls of the rectangular metal jackets (7), and inner walls of the two T-shaped metal jackets (8);
 the wire leading hole (13) is provided on the to-be-measured contact surface (11), two threaded holes (12) used for fastening the flat-head rounded-corner limiting rods (5) are provided on two sides of the wire leading hole (13), the two threaded holes (12) and the wire leading hole (13) are arranged along a direction of to-be-measured bond-slip; and a distance between the two threaded holes (12) is D.

Reasons for Allowance
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Kurtz et al. (US 20090301217; “Kurtz”) teaches a measurement sensor (10; Figures 1-2), the measurement sensor (10) comprises a core measurement element (27B and elements 47A, 47B, 47A’ and 47B’; Figures 3-4), a 

Berme et al. (US 10,126,186) teaches the spring sheet made of steel (Column 9, Lines 27-40).

In claim 1, the specific limitations of "measuring bond-slip at a steel-concrete interface (SCI), wherein the measurement sensor can conveniently and accurately measure bond-slip between steel and concrete, and obtain bond stress and bond-slip at a steel-concrete interface", “the wire are led out from a wire leading hole on a to-be-measured contact surface; the force transmission clamps are respectively fastened on the front and back sides of the spring steel sheet”, “a distance between two protruding points of the two force transmission clamps is D; and a reversed deformation space is kept between the spring steel sheet and the two force transmission clamps, each of the two force transmission clamps is of a π-shaped structure that comprises a top portion and two portions extending from the top portion”, and “the measurement box comprises a Π -shaped metal jacket, two rectangular metal jackets, two T-shaped metal jackets, and screws with spring rings, the Π-shaped metal jacket is of a Π-shaped structure comprising a beam and two upstanding columns, the two upstanding columns are connected in respective upper portions thereof through the beam and orthogonal to the beam; each of the two T-shaped metal jackets is of a T-shaped structure comprising a rectangular portion and an extension portion that extends perpendicularly from a middle of the rectangular portion; wherein two sides of the Π -shaped metal jacket are Π -shaped metal jacket, inner walls of the rectangular metal jackets, and inner walls of the two T-shaped metal jackets; the wire leading hole is provided on the to-be-measured contact surface, two threaded holes used for fastening the flat-head rounded-corner limiting rods are provided on two sides of the wire leading hole, the two threaded holes and the wire leading hole are3Application No.: Not Yet AssignedDocket No.: 9GAOWO 3.OF-016 arranged along a direction of to-be-measured bond-slip; and a distance between the two threaded holes is D” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
	Claims 2-8 are also rejected due to dependency in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856